                                                  THE HONORABLE BRIAN D. LYNCH
 1                                                CHAPTER 13
                                                  HEARING DATE: January 7, 2020
 2
                                                  HEARING TIME: 1:00 P.M.
 3                                                LOCATION: Vancouver, Washington
                                                  RESPONSE DATE: December 31, 2019
 4

 5

 6

 7

 8

 9

10                   IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                       WESTERN DISTRICT OF WASHINGTON AT TACOMA
11

12    In re:                                     Case No.: 19-42865-BDL
13    SHAYNE EDWARD MILES,                       NOTICE OF AND MOTION FOR DISMISSAL
                                                 PURSUANT TO 11 U.S.C. § 1307(c)
14

15
                                       Debtor.

16                                               NOTICE
17             YOU ARE HEREBY NOTIFIED that a hearing on Trustee’s Motion to Dismiss will
18
     be heard before the Honorable Brian D. Lynch at 1:00 P.M. on January 7, 2020, at the
19
     Vancouver Federal Building, 500 West 12th, 2nd Floor, Vancouver, WA 98660.
20
               IF YOU OPPOSE this motion, you must file your written response with the Court
21
     Clerk and deliver copies on the undersigned and all interested parties, NOT LATER THAN
22
     THE RESPONSE DATE, which is December 31, 2019. You should also appear at the time of
23
     hearing. If you fail to do so, the Court may enter an order granting the motion without any
24
     hearing and without further notice.
25
                                                                                   Michael G. Malaier
                                                                           Chapter 13 Standing Trustee
                                                                                2122 Commerce Street
     NOTICE AND MOTION FOR DISMISSAL             -1                               Tacoma, WA 98402
                                                                                       (253) 572-6600
 1
                                                 MOTION
 2

 3
            COMES NOW, Michael G. Malaier, the Chapter 13 Trustee and alleges as follows:

 4   1. Debtor filed this case on September 5, 2019. The case has not been confirmed.

 5   2. Pursuant to the proposed plan, Debtor is required to make plan payments of $3,200.00 per

 6      month. Debtor is presently delinquent in plan payments in the amount of $6,500.00,
 7      supported by the Declaration filed herewith.
 8
     3. Debtor has defaulted under the terms of the Plan as follows: § 1307(c)(1) unreasonable
 9
        delay by the debtor that is prejudicial to the creditors, § 1307(c)(4) failure to remit plan
10
        payments.
11

12          WHEREFORE the Trustee prays that this case be dismissed and closed.

13
            DATED this 4th day of December, 2019 at Tacoma, Washington.
14

15

16
                                                       Matthew J.P. Johnson, WSBA# 40476 for
17                                                     Michael G. Malaier, Chapter 13 Trustee

18

19

20

21

22

23

24

25
                                                                                      Michael G. Malaier
                                                                              Chapter 13 Standing Trustee
                                                                                   2122 Commerce Street
     NOTICE AND MOTION FOR DISMISSAL              -2                                 Tacoma, WA 98402
                                                                                          (253) 572-6600
